Title: From Thomas Jefferson to Benjamin Henry Latrobe, 2 June 1808
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Sir 
                     
                     Monticello June 2. 08.
                  
                  Your favor of May 23. is duly recieved, and reserving fuller explanations to my return, which will be during the next week, I shall enter into some brief explanations at present. on the dissolution of the board of Directors of the public buildings, and substituting by law a Superintendant to exercise all their functions, the numerous litigations in which the city rights were involved, and mr Monroe’s perfect intimacy with them, pointed him out as the proper successor to the board. when some years afterwards, Congress proceeded to the erection of the S. wing, mr Monroe, being no architect, it became necessary to revive the former office of mr Hoben, and you were invited to accept it. the board had exercised a minute direction over mr Hoben, but mr Munroe understood that the whole direction in the constructions of the public buildings was to be with you, altho’ his name was, by the law, still necessary as a sanction. when a given appropriation was made for a particular building, the execution of the building and the application of the money was with you, and the appropriation was made on estimates formed by yourself, & neither by him or me. when the great deficit therefore happened the last year, it was impossible not to consider it as proceeding from a defect in your estimates, and continuing the work after the funds were exhausted. for the 3200. D. expended at the War office, nobody ever attached blame to you. that was deliberately sanctioned by the heads of departments & myself. but it is impossible to ascribe to me any agency in any other portion of the deficit, because I certainly did not know of that until my return in autumn when it was already incurred. it is true, as you observe, that I had urged you to employ a greater number of workmen, to ensure the completion of the S. wing for the ensuing session. but I did it on the ground, always expressed, that, the money being fixed & in hand, it would cost no more to employ 100. hands 50. days, than 50. hands 100. days. there never was a hint expressed, or a thought entertained, of going beyond the appropriation. still I will say candidly that had it been suggested to me that the appropriation was inadequate, I should, in the first place have advised the doing only those things substantially necessary for the comfort of Congress, and if a moderate sum beyond even this were necessary (omitting every thing of mere ornament), I should probably have advised the going on to make the room capable of recieving them, and would in that case have taken on myself a candid explanation of the motives to Congress, and throwing ourselves on their indulgence. but as I never apprehended a deficit, & indeed expressed continual cautions against going beyond the funds, whenever I was called on for a warrant, it was impossible I could take to myself any part of the agency in producing it. and when I was obliged to state it to Congress, I never was more embarrassed than to select expressions, which, while they should not charge it on myself, should commit you as little as possible. as short as that message was, it was the subject of repeated consultations with the heads of departments separately, to help me to find expressions which should neither hurt your feelings or do you any injury. and in my conversations afterwards with individual members, I always observed that their own experience probably had taught them that in executing a building, if it did not in the end cost more than 1/5 or 1/6 beyond their calculation they were well off. whatever stories you may have heard imputing to me a different spirit or conduct, are not true. the inferences you draw from mr Eppes’s expressions are not just, altho’ it has been very common to suppose that whatever came from either him or mr T. M. Randolph, was in unison with my opinions. they respected too much their own independence to take opinions from me, and I respected them too much to wish to influence them. the consequence was we observed an entire silence & reserve as to what was doing in Congress, and no republican members voted oftener or more freely than they did, differently from what I should have done.—to relieve us from future dangers of similar errors, which you say can only be done by your having a clerk to keep accounts, you know I mentioned to you my unwillingness to create a new office, and that I thought it better you should employ one of your capable workmen in these accounts: but if it be necessary that he be called a clerk, I will consent to it.    with the settlement of the accounts at the Treasury I have no right to interfere in the least. the Comptroller is a law officer, he is the sole & supreme judge in all claims for money against the US. and would no more recieve a direction from me as to his rules of evidence than one of the judges of the supreme court.
                  As to the work to be done at the president’s house this summer, let us compleat the wall, & the steps, because they are definite objects named in the law. if any money is left, we will plant, and omit till then the digging & gates.
                  I thank you for the opportunity given of making this explanation. if all to whom falsehoods are carried for purposes of embroiling, had been equally just, I should have saved to them as well as myself the uneasiness of a silent separation for causes never made known. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               